t c memo united_states tax_court alan g bone and kathleen a bone petitioners v commissioner of internal revenue respondent jeffrey m guerrero and genedine r guerrero petitioners v commissioner of internal revenue respondent docket nos filed date james l mcdonald sr for petitioners larry d anderson for respondent memorandum findings_of_fact and opinion gerber judge in separate notices of deficiency ’ respondent determined deficiencies in petitioners’ income taxes as follows ' these cases have been consolidated for purposes of trial briefing and opinion -- - docket no year deficiency dollar_figure big_number after concessions ’ the issues for our consideration are whether a j concrete services inc ajcs is entitled to deduct dollar_figure in expenses whether ajcs overreported its income by dollar_figure whether ajcs is entitled to a dollar_figure deduction for accrued workmen’s compensation expense unless otherwise indicated all section references are to the internal_revenue_code in effect for the periods under consideration and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners jeffrey and genedine guerrero resided pincite osprey pointe woodstock georgia on the date their petition was filed petitioners alan and kathleen bone resided pincite north lake drive canton georgia at the time their petition was filed respondent concedes that a j concrete services inc ajcs is entitled to dollar_figure in for costs of goods sold this represents the depreciation that ajcs claimed on concrete forming devices the parties’ stipulation of facts is incorporated by this reference we also incorporate by this reference our findings_of_fact in a j concrete pumping inc v commissioner tcmemo_2001_42 and guerrero v commissioner tcmemo_2001_44 a j concrete services and the four affiliates alan bone mr bone and jeffrey guerrero mr guerrero owned percent and percent respectively of ajcs an sdollar_figurecorporation incorporated in and engaged in the business of supplying construction forming equipment and materials to various contractors ajcs a calendar_year taxpayer maintained its books on the percentage_of_completion_method for financial_accounting purposes and the completed_contract_method for tax purposes as of date ajcs owned ongoing construction contracts with a total value of dollar_figure and estimated projected gross_profits of dollar_figure ajcs’ schedule of contracts reflects that as of date it had dollar_figure of recognized gross_profit on its partially completed contracts on date ajcs transferred its incomplete contracts to four c corporations a j concrete forming of georgia inc georgia a j concrete forming central inc petitioners object to this finding of fact and contend that ajcs utilized its own construction forming forms not equipment in the business of concrete forming services our finding however was agreed to and stipulated by the parties a party is not permitted to contradict a stipulation in whole or in part except in the interest of justice see rule 91l e 87_tc_1451 we do not find any injustice to petitioners here and hold the parties to their stipulation q4e- central a j concrete forming east inc east and a j concrete forming west inc west the stock ownership of these four affiliates was as follows georgia was owned percent by mr guerrero percent by jeff klewein and percent by jeff hoylman central was owned percent by jeff klewein percent by rick klewein and percent by dave entinghe east was owned percent by rick klewein percent by mr bone and percent by robb webb and west was owned percent by jeff klewein percent by mr bone and percent by ken ritter on its tax_return ajcs reported the dollar_figure it had recognized on its partially completed contracts on its tax_return ajcs claimed deductions on line totaling dollar_figure after transferring all of its outstanding contracts to the affiliates ajcs was no longer in the construction forming business ajcs’s primary business after the transfer of the contracts was to provide management services to the four affiliates that were performing on the contracts under agreements ajcs was entitled to charge each affiliate fora portion of ajcs’s general and administrative expenses_incurred in again petitioners object to this finding as misleading despite the fact that it was taken verbatim from the stipulation of facts the term affiliate is used for convenience and is not meant to connote affiliate as it is defined with regard to the application of any internal_revenue_code section - - providing management services to the four affiliates plus a markup percentage in the 3-percent range ajcs was entitled to receive the management fees at the time the affiliates completed the contracts all four affiliates used the completed_contract_method to report income for federal tax purposes for the affiliates’ tax years ending in they reported gross_income as follows affiliate tye gross_income west date dollar_figure georgia date big_number central date --q- rast date big_number georgia deducted dollar_figure as management fees paid to ajcs on its date tax_return central deducted dollar_figure as management fees paid to ajcs on its date tax_return ajcs did not report any management fee income on its tax_return the four affiliates extended loans to ajcs during the calendar_year as of the end of the tax_year the affiliates had outstanding loans to ajcs as follows affiliate loan amount west -o- georgia dollar_figure central big_number rast big_number ajcs reported taxable_income of dollar_figure dollar_figure and dollar_figure for the and tax years respectively ajcs’s and the four affiliates’ schedule of contracts for the - - calendar_year shows a recognized gross_profit of dollar_figure the combined operating loss reflected on the combined income statement for ajcs and the four affiliates is dollar_figure on the combined financial statements and independent auditors report ajcs’s and the four affiliates’ combined statement of earnings is also listed as a loss of dollar_figure ajcs for federal tax purposes reported a dollar_figure loss for its tax_year the four affiliates reported federal tax losses for the tax_year ending as follows affiliate reported loss west dollar_figure georgia big_number central big_number rast -o- the combined federal tax loss reported for the calendar_year by ajcs and the four affiliates is dollar_figure ’ ajcs and the four affiliates reported tax losses in their subsequent reporting periods as follows company tye reported loss ajcs date s577 west date big_number georgia date big_number central date big_number rast date big_number the schedules l balance_sheet attached to ajcs’s and tax returns do not reflect the same ending figures as the amounts reflected for the beginning figures with respect ’ aics and the four affiliates did not file a consolidated_return for the tax periods under consideration - to its assets reported on line and its liabilities reported on line on its schedule m-1 reconciliation of income loss per books with income loss per return ajcs reported a loss of dollar_figure which represents the combined income for ajcs and the four affiliates respondent determined that dollar_figure of the dollar_figure deducted on ajcs’s tax_return was expended for completing the contracts that had been transferred to the four affiliate corporations workmen’s compensation expenses in ajcs had transferred its contracts to the four affiliates and as a result had no employees performing concrete forming work ajcs however deducted dollar_figure as insurance on line of its return ajcs accrued dollar_figure as a workmen’s compensation insurance liability on its return in computing its taxable_income ajcs reversed the workmen’s compensation accrual ajcs made payments of approximately dollar_figure to various insurance_companies west and georgia for their years ended date and and central for its years ended date and did not claim a workmen’s compensation or insurance expense on line of the corporate federal tax returns west reported a relatively large amount of cost_of_goods_sold but no breakdown was provided to reflect whether - - workmen’s compensation or insurance expense had been claimed within cost_of_goods_sold rast was the only affiliate that was shown to have deducted an insurance expense for workmen’s compensation east’s short_year return for the period ended date reflects a dollar_figure deduction on line for w c insurance and east’s schedule m-1 reflects a w c accrual of dollar_figure no workmen’s compensation insurance deduction is listed on east’s date return opinion petitioners were the shareholders of ajcs an s_corporation accordingly any adjustment to ajcs flows through to petitioners respondent determined that several adjustments were necessary to items reported on ajcs’s return resulting in flowthrough adjustments and income_tax deficiencies for petitioners’ taxable_year it ajcs’s expenditures in connection with the contracts transferred to the affiliates the first issue for our consideration is whether ajcs’s expenditure of dollar_figure is deductible as ajcs’s ordinary and necessary business_expenses or whether those expense obligations pertained to the four affiliates with respect to the dollar_figure adjustment respondent has abandoned his alternative argument under which allocations of the dollar_figure in expenses would have been made to the four continued - sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business as a general_rule payment by one taxpayer of the obligation of another taxpayer is not an ordinary_and_necessary_expense see 290_us_111 generally courts have held that where one taxpayer pays expenses on behalf of another taxpayer the expenses are not deductible see 308_us_488 881_f2d_336 6th cir affg tcmemo_1988_180 respondent contends that ajcs’s claimed dollar_figure deduction on its tax_return represents expenses that ajcs paid to complete the construction projects that had been transferred to the four affiliates and therefore are not deductible expenses of ajucs petitioners agree that the expenses paid_by ajcs were in aid of the completion of the transferred contracts of the four affiliates nevertheless petitioners advance several arguments in support of the position that the expenses are deductible by ajcs first petitioners argue that the facts of this case fit within the narrow exception carved out by this court in 48_tc_679 in lohrke we held that a taxpayer may deduct the expenses of another taxpayer in continued affiliates operational entities pursuant to sec_482 -- - situations in which the taxpayer’s payment of the business_expenses of another serves to protect or promote the taxpayer’s own business id pincite ajcs must show that its motive for paying the affiliates’ expenses was in furtherance or promotion of ajcs’s trade_or_business see id pincite secondly ajcs must show that the expenses are ordinary and necessary expenditures in furtherance of its trade_or_business and not just in furtherance of the affiliates’ trade_or_business see id to determine ajcs’s motive for payment of the affiliates’ expenses we can consider whether there is a clear proximate danger to the taxpayer and a payment made to protect an existing business from harm 410_f2d_1233 the deduction is not available if the paying taxpayer fails to demonstrate a direct nexus between the purpose of the payment and the taxpayer’s business or income-producing activities see 606_f2d_534 5th cir in an attempt to come within this narrow exception petitioners argue that ajcs was bound by contract to pay the costs of completing the contracts and further that the affiliates could not afford the expenses we find petitioners’ arguments unpersuasive petitioners also point out that ajcs was under contract with the affiliates to transfer the contracts and also to pay the expenses in connection with the transferred contracts this contract offered by petitioners was unsigned and undated and is lacking in the usual earmarks of a contract that has been negotiated at arm’s length in addition mr bone and mr guerrero owned significant interests in the affiliates without further explanation the proffered document appears to be little more than an attempt to assign expenses from one related_taxpayer to another more significantly petitioners have not shown that ajcs had a valid business reason for agreeing to pay the costs to complete contracts from which it would not automatically or directly receive any part of the gross_proceeds by way of contrast the amounts of the affiliates’ expenses paid_by ajcs are substantially more than the management services fees that it could have earned or did earn there was no reasonable expectation of recovery by ajcs of enhancement to its business through those expenditures accordingly we find unpersuasive petitioners’ evidence that ajcs was contractually bound to pay the expenses of the affiliates or that any such payment of expenses by ajcs would have furthered or promoted ajcs’s trade_or_business petitioners also argue that the four affiliates could not afford to pay their own expenses that argument is directly contradicted by the record during the period in question three of the four affiliates lent money to ajcs in their first fiscal_year which to some extent paralleled ajcs’s taxable_year ’ the affiliates’ returns disclose outstanding loans to ajcs at the end of their fiscal years totaling more than dollar_figure this fact undermines petitioners’ argument that the affiliates were unable to pay their own expenses arguably some of ajcs’s payments of the affiliates’ expenses could have conferred some benefit on ajcs petitioners however have not shown any such benefit and have failed to show that they satisfied the lohrke test petitioners also argue that ajcs was entitled to deduct the expenses because ajcs could not allocate its general and administrative expenses among the various contracts transferred to the affiliates at trial john snider ajcs’s chief financial officer testified that the affiliates paid ajcs a fee based on the proportional overhead that applies to the revenue and expenses and the overhead for general and administrative expenses was charged to the affiliates based on their revenues accordingly petitioners’ contention that ajcs could not allocate its general and administrative expenses to each transferred contract is in effect incorrect petitioners contend that the amounts listed as loans on the affiliates’ tax returns are actually intercompany accrued expenses reimbursements so as to track what each affiliate and ajcs owed each other petitioners have not presented corroborative evidence to support their characterization petitioners also make the argument that they were advised by their respective professionals that the spin-off of the open jobs in process for would be tax-free pursuant to sec_355 and it was the specific intention of the shareholders of ajcs to avoid a taxable transaction this argument is not supported in the record petitioners have not shown that ajcs’s transfer of its contracts qualified as a tax-free reorganization or spinoff more importantly whether ajcs’s transfer of open jobs in process gualifies as a tax-free reorganization has no bearing on whether ajcs is entitled to deduct the expenses paid on behalf of other corporations petitioners also cited several cases without attempting to analyze the facts and law of those cases and how they apply to the facts and circumstances in our record petitioners cite 309_f2d_525 9th cir and 435_us_561 those cases deal with the claim_of_right_doctrine anda sale_and_leaseback respectively we fail to see the relevance of the above-referenced cases to the dispute currently before us in the absence of any analysis or explanation by petitioners we find these case citations unhelpful petitioners also attempted to show that respondent’s determination is in error by attempting to show that respondent’s revenue agent’s examination may have been inadequate petitioners have not shown that respondent’s determination is without substance or that it would be appropriate to go behind the notices of deficiency petitioners’ attempt to discredit respondent’s agent appears to be a detour or distraction from petitioners’ failure to present facts and or law that would show their entitlement to the claimed items on the basis of the foregoing we hold that petitioners have failed to show that they are entitled to deduct the expenses paid_by ajcs on behalf of the affiliates accordingly we sustain respondent’s determination that ajcs is not entitled to deduct expenses of dollar_figure that were expenses of the four newly formed affiliates il did ajcs erroneously overstate its income next we consider petitioners’ contention that ajcs overstated its income by dollar_figure on brief and for the first time in the course of the trial petitioners raised an issue as to whether ajcs’s income was overstated because the four affiliates may have mistakenly reported the same income although petitioners included an allegation on this point in their petitions it was not addressed in the opening statement at trial and accordingly was not tried by consent and was untimely we must make assumptions because this matter was not factually developed we assume that petitioners’ argument is based on their factual assumption that contract gross incomes reported by ajcs for periods prior to transfer were also reported by the affiliates -- - raised see 59_tc_551 even if petitioners had timely raised this issue it is well established that the person who earns or otherwise creates the right to receive income is taxed see 281_us_111 the assignment_of_income_doctrine requires compensation to be taxed to the person who earns it regardless of the anticipatory arrangements and contracts however skillfully devised see 104_tc_140 ajcs earned the income at issue even though it might have been erroneously reported by others accordingly ajcs may not reduce its income by dollar_figure til workmen’s compensation insurance expenses finally we consider petitioners’ contention that ajcs is entitled to deduct dollar_figure in workmen’s compensation insurance expenses for its tax_year sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under sec_6001 and sec_1_6001-1 and b income_tax regs a taxpayer must keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters reguired to be shown on the tax_return -- - petitioners must show ajcs’s entitlement to the claimed deduction see rule a petitioners allege in their petitions that they are entitled to deduct accrued workmen’s compensation expenses of dollar_figure respondent contends that under sec_461 petitioners are not entitled to the disputed workmen’s compensation insurance expense deductions because petitioners failed to substantiate that the expenses were incurred petitioners in their posttrial brief state as follows ajcs is also entitled to an additional insurance expense of dollar_figure per sec_162 as this expense was for workers’ compensation insurance premiums not for tort worker’s compensation claims that are not allowed until paid per sec_461 at trial petitioners’ counsel posed to john snider chief financial officer of ajcs a series of generalized questions about workmen’s compensation insurance that is the extent of petitioners’ arguments and proof petitioners made no attempt to explain various exhibits they submitted regarding this issue petitioners submitted copies of checks written from ajcs to various insurance_companies these checks totaled approximately dollar_figure petitioners also offered copies of checks remitted by w j inc to various insurance_companies these checks totaled over dollar_figure on this record we remain unaware of the relevance of checks remitted by w j inc finally petitioners have not provided the means for the court to delineate which insurance payments if any ajcs is entitled to deduct or were ordinary and necessary expenses of ajcs’s business another complicating factor is that ajcs claimed insurance expenses under several different categories on its tax returns it is impossible to tell from the evidence whether the checks petitioners submitted are already claimed on ajcs’s tax_return as insurance under other deductions or whether they are included in other general categories finally the record in this case does not reveal whether the amounts in dispute are ajcs’s expenses or more properly those of the affiliates petitioners have failed to show that ajcs is entitled to deduct workmen’s compensation expenses of dollar_figure and accordingly we hold for respondent on this issue ‘t considering the fact that ajcs transferred its construction contracts to the four affiliates at the beginning of and began operating solely as a management company it is more likely that the affiliates and not ajcs incurred ordinary and necessary workmen’s compensation insurance expense we must note however that east was the only affiliate that obviously claimed a deduction for workmen’s compensation insurance during the period under consideration ‘2 respondent also contends that ajcs is not entitled to the deduction because there had been no economic_performance as required by sec_461 and the regulations thereunder because of our conclusion above however it is unnecessary for us to consider this argument -- - we have considered all other arguments of the parties and to the extent not addressed herein we find them to be moot without merit or irrelevant to reflect the foregoing decisions will be entered under rule
